Citation Nr: 0116588	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an initial evaluation 
in excess of 10 percent for a herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 through 
December 1978, along with other service.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Fargo, North Dakota (RO), 
which assigned a 20 percent evaluation for the veteran's L5-
S1 herniated disc, decreased to 10 percent upon the RO 
finding the veteran's herniated disc existed prior to service 
and was aggravated during a period of active duty training in 
June 1993.


FINDINGS OF FACT

1.  All the relevant evidence necessary for an equitable 
disposition of this case has been obtained.

2.  Evidence of record does not establish that the veteran 
had suffered a herniated disc prior to June 1993.

4.  The veteran's herniated disc is not productive of severe 
intervertebral disc syndrome.

5.  The veteran has limitation of motion of the lumbar spine, 
but not severe limitation of motion.

6.  The veteran's lumbosacral spine is not productive of 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in standing position, loss of 
lateral motion, or abnormal mobility on forced motion.



CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a herniated disc 
at L5-S1 have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims entitlement to an initial 
disability evaluation in excess of 10 percent for his service 
connected herniated disc.  Specifically, the veteran contends 
that his evaluation is does not accurately reflect the 
severity of his symptomatology.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
veteran's service medical records have been obtained and that 
the veteran has been afforded VA examinations in connection 
with his claim.  The veteran has also submitted private 
medical records concerning treatment for his herniated disc.  
Upon receiving a Notice of Disagreement from the veteran 
regarding his 10 percent evaluation, a Statement of the Case 
was sent to the veteran in June 1999 that explained the basis 
of the evaluation and set forth the criteria necessary for a 
higher rating. Upon the submission of additional evidence, 
the veteran was sent a Supplemental Statement of the Case in 
December of 2000.  Finally, the veteran appeared at a 
personal hearing and submitted testimony in connection with 
his claim.  Under these circumstances, the Board finds that 
the VA's duty to assist has been satisfied, that that the 
claim is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
effects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  However, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based upon the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Painful, 
unstable or maligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  See 38 C.F.R. 
§ 4.45.

A review of the record reveals that the veteran was initially 
granted service connection for a herniated disc in March of 
1999, with an evaluation of 20 percent, which was reduced to 
10 percent upon the RO finding that the veteran's herniated 
disc was incurred prior to service but made permanently worse 
during an active training period in June 1993.  The veteran 
filed a Notice of Disagreement in May 1999, initiating this 
appeal.

Service medical records from the veteran's 1974 to 1978 
period of service are associated with the claims file.  These 
records show no complaint of or treatment for any back 
disorder.

Other pertinent evidence of record includes medical records 
from Minot Air Force Base.  The first of these records is 
hand-dated September 2, 1992.  It states that the veteran has 
a herniated disc and has some improvement with a back brace 
and physical therapy.  It also states that the veteran 
requested to being working half days due to the improved 
condition of his back.  This record is stamp signed by 
Captain Rodney Kuhl, Physician Assistant.  The next record is 
stamp-dated September 3, 1993.  It is also stamp signed by 
Captain Kuhl, and addresses among other things, the veteran 
beginning a trial of half days at work.  The last record is 
stamp-dated September 30, 1993, and addresses the veteran 
beginning full days at work due to his improved back 
condition.  This record is also stamp-signed by Captain Kuhl.  

Also of record are medical records from the Jamestown 
Hospital dated June 1993 through September 1993.  An 
examination of June 1993 found the veteran sustained an 
injury to his back when loading and unloading an ice chest.  
The record indicates that the veteran felt a strain in his 
back and the pain gradually became worse, causing the veteran 
to see his private chiropractor.  The veteran received two 
weeks of chiropractic care, which he felt did not help him.  
The veteran complained of pain going down his left leg and 
over the posterior aspect of his thigh, with some impression 
of a funny feeling in this left thigh.  Coughing and sneezing 
seemed to bother the veteran and produce pain in the hip.  He 
had stiffness in the morning and difficulty getting out of 
bed.  Examination found the veteran able to stand from a 
sitting position, and stood tilting to one side.  He had 
muscle spasm of the back.  Flexion was 30 degrees, lateral 
bending to either side was 20 degrees, and hyperextension was 
10 degrees.  Left straight leg raising produced significant 
back discomfort.  Achilles reflexes were not found on the 
left side, and power of the dorsiflexion of the left great 
toe was minus five.  X-ray imaging showed a narrowing of the 
disc spaces.  The impression from this examination was 
radicular pain involving the L5 nerve root.  Follow up 
examination a week later found the veteran's back muscle 
spasms persisting.  He had practically no movement with 
flexion of his back, and lateral bending to either side was 
approximately 20 degrees.  On left straight leg raising, the 
veteran guarded against fully extending the knee.  The power 
of the dorsiflexor of the left great toe was slightly 
reduced, but improved from the last examination.  Finally, 
treatment and physical therapy records tracked the progress 
of the veteran's back from July to September 1993.

Private medical records from the veteran's chiropractic care 
dated June 1993 to September 1994 are also present.  Of 
particular relevance is a record dated June 2, 1993.  This 
record indicates that the veteran was being seen for pain for 
the last two months.  This record indicates that the veteran 
complained of both low back pain and right shoulder pain.  
This record mentions the veteran lifting a garage door 
recently, which caused a low back problem.  The record also 
indicates that the veteran consulted another doctor 
concerning his shoulder about three weeks prior to this June 
examination date.  Other records from this chiropractic 
health provider track the veteran's episodes of low back pain 
from June 1993 until September 1994.

The veteran was examined by another private chiropractor in 
November 1995.  Range of motion tests performed on the 
veteran's lumbar spine revealed flexion of 80/90, extension 
of 20/30, right rotation of 10/30, left rotation of 10/30, 
right lateral flexion of 15/20, and left lateral flexion of 
10/20.  Treatment notes from November 1995 until August of 
1998 chart the veteran's recurrent back difficulties.

The veteran underwent a VA examination in December of 1998 
upon complaint of daily low back pain.  The veteran stated 
that the pain was worst in the morning and any bending, 
lifting, or certain twisting made the back worse.  The 
veteran stated pain radiated into the left leg and to a 
lesser degree into the right groin.  Physical examination of 
the veteran found muscular atrophy at the L5 back, with no 
gross bone deformity or tenderness.  Active range of motion 
was flexion of 75 degrees, extension of 23 degrees, left 
lateral flexion of 16 degrees and right lateral flexion of 15 
degrees, and left and right rotations of 25 degrees.  X-ray 
imaging revealed mild retrolisthesis L2 on L3 and L3 on L4.  
Mild vertebral spondylosis was found anteriorly at the 
superior end plates of L3 and L4.  Early sclerotic changes 
were present at the L5-S1 apophyseal joints bilaterally.  The 
examiner diagnosed the veteran with osteoarthritis of the 
lumbosacral spine.

Records dated February 2000 include a letter from the 
veteran's chiropractor stating she has been providing 
chiropractic care to the veteran for his low back for the 
last five years.  The letter indicates that the veteran has a 
bulging disc at L5-S1, and this bulging disc is pinching a 
nerve.  Treatment records from August 1998 to January 2000 
track the veteran's recurrent low back problems.  

Also in February 2000, the veteran submitted written 
statements from several of his coworkers regarding their 
knowledge of his low back problems.  The general tenor of 
these statements is that the veteran has back problems that 
regularly cause him pain and sometimes result in his absence 
from work and an inability to perform some of his duties.  In 
this regard, a January 2000 letter from the Human Resources 
department of the veteran's company indicates that the 
veteran has been an employee since 1986, and has missed 56 
hours of work since January 1999 due to illness or injury.

The veteran offered testimony before the RO in March of 2000.  
In his testimony, the veteran stated that though he had been 
seeing a chiropractor for pain a few months prior to his 
service related injury, his chiropractic treatments had been 
primarily for right shoulder pain, not low back pain.  He 
stated that while his back was treated for discomfort after 
lifting his garage door, he felt nothing like the pain he 
experienced when he lifted the ice chest while on active duty 
training.  The veteran then termed the treatment he received 
on his low back from opening the garage door a "minor 
adjustment."  The veteran stated in his personal hearing 
that he contests both his 20 percent initial evaluation, and 
the reduction of that 20 percent to 10 percent on the basis 
that his back disorder pre-existed service was merely made 
worse during service.

The veteran underwent another VA examination for his back in 
April of 2000.  Upon reviewing the claims file, the examiner 
noted chiropractic records of June 2, 1993 indicate that the 
veteran complained of right shoulder pain for the past few 
months and low back pain after lifting a garage door a few 
days earlier.  When the examiner asked about the garage door 
injury, the veteran stated that it did cause some back 
discomfort, but that he went to the chiropractor mainly 
concerning his right shoulder pain and not for his back.  At 
this examination, the veteran stated that for the past three 
years he has had constant pain that is situated bilaterally 
in the lumbar region.  The veteran stated the average 
intensity of pain is 4/10, but becomes worse with bending 
and/or prolonged sitting.  He denied weakness of the legs, 
and any bowel or bladder dysfunction.  The veteran endorsed 
numbness of the anterior aspect of the left thigh.  Physical 
examination revealed the veteran stood with normal spinal 
alignment, walked with a symmetric gait, and was also able to 
walk on toes and heels without difficulty.  Active range of 
motion of the lumbar spine was found to be flexion of 40 
degrees, extension of 15 degrees, and left and right side 
bends both of 25 degrees.  The veteran experienced pain at 
the end range with forward bending and side-bending to the 
left and right.  Extension was pain free.  Femoral stretch 
was negative bilaterally.  Neurologic evaluation of the lower 
extremities revealed no evidence of muscle wasting or 
weakness.  Muscle stretch reflexes were +2 symmetric at the 
patellar tendons, hamstrings, and Achilles tendons 
bilaterally.  There was no local tenderness on palpation.  
There was no muscle guarding, splinting, or spasm of the 
paravertebral muscles.  Straight-leg raise was through 75 
degrees on the left with posterior thigh pain from 70 degrees 
though 75 degrees.  The examiner's report concluded that the 
veteran had mild retrolisthesis L2 on L3 and L3 on L4.  There 
was mild vertebral spondylosis anteriorly at the superior 
plates of L3 and L4.  There were also early sclerotic changes 
at L5-S1 apophyseal joints bilaterally.

In July of 2000, the RO requested another VA examination of 
the veteran, requesting that the examiner describe all the 
chronic residuals that the veteran had before his injury in 
service lifting the ice chest.  The examiner replied that 
such an apportionment would not be possible, though the 
examiner commented that it is logical to say that if the 
veteran was fit for duty, his chronic residuals would be 
minimal for any back condition prior to the veteran's 1993 
injury.

The veteran contests both his initial 20 percent evaluation 
and also the reduction of that evaluation to 10 percent on 
the basis that the veteran's back disorder pre-existed 
service.  The Board will deal first with the latter of these 
two issues.

In reaching its determination that the veteran's herniated 
disc pre-existed service, the RO relied upon a Minot Air 
Force Base medical record hand-dated September 2, 1992, and 
stamped signed by Captain Rodney Kuhl, physician's assistant.  
This record indicates that the veteran has a herniated disc 
that he had improved with physical therapy and a back brace.  
This record evidences the veteran desired to begin working 
half days due to his improvement.  This is one of several 
Minot Air Force Base records dealing with the veteran's 
herniated disc, but is the only one dated in the year 1992.  
When reading this record in conjunction with the surrounding 
documentation of September 1993, the September 1992 record is 
seen to address the same injury, rehabilitation, work related 
issues of the veteran that are addressed in the latter 
documents of September 1993.  In this regard, the claims file 
contains a record stamp-dated September 3, 1993, and stamp-
signed by Rodney Kuhl that addresses the veteran's herniated 
disc and the issue of the veteran beginning to again work 
half-days.  Another record from Captain Kuhl stamp-dated 
September 30, 1993, indicates the veteran should be allowed 
to begin working full days.  Additionally, records within the 
claims file show the veteran receiving physical therapy for 
his back in July though late September of 1993.  Due to the 
consistency of the September 1992 record with the records of 
September 1993, the Board finds this hand-dated document was 
misdated, and is instead a record from September 2, 1993.  
This being the case, it is clear to the Board that the claims 
file contains no evidence to indicate that the veteran had a 
herniated disc in 1992.

The other piece of evidence the RO relied upon in determining 
that the veteran's herniated disc pre-existed service is a 
chiropractor's record dated June 2, 1993.  This record 
indicated that the veteran had been in chiropractic treatment 
for right shoulder pain and low back pain for the last few 
months.  The language used in the chiropractic record is 
clear that the veteran was currently receiving treatment 
regarding his low back and right shoulder, but the exact 
language makes it unclear how long the veteran had been 
receiving treatment for the shoulder pain, and how long for 
the back pain.  The RO interpreted the language of this 
record to mean that the veteran had been receiving treatment 
for his low back pain for months, which placed the veteran's 
low back pain well before his service related June 1993 
injury.  

The veteran contended in his personal hearing of March 2000 
that the RO misinterpreted this evidence.  The veteran 
testified that he had been receiving low back pain treatment 
for only a few days.  The veteran stated that a few days 
prior to his chiropractic appointment for his right shoulder 
pain, the veteran experienced a mild low back discomfort when 
he opened his garage door.  Upon reporting to his 
chiropractor concerning his right shoulder pain, the veteran 
mentioned, and received what he termed a "minor adjustment" 
regarding his low back.  The Board finds that the veteran's 
testimony in this regard is consistent with other evidence of 
record.  Indeed, the veteran's testimony finds support in the 
chiropractic very record at issue.  This record also 
indicates that the veteran had recently lifted a garage door 
and caused himself a low back pain.  Upon reviewing the 
claims file and this chiropractic record, the Veteran's VA 
examiner of April 2000 also interpreted the record to 
indicate that the veteran had been receiving treatment for 
low back pain only recently.  The examiner writes in his 
report, " On June 2, 1993, he [the veteran] complained of 
right shoulder pain for the past few months and low back pain 
after lifting a garage door a few days earlier."

The claims file contains evidence that the veteran opened a 
garage door and experienced some form of back discomfort or 
disorder for which he sought chiropractic treatment.  The 
veteran has supplied testimony to the effect that his low 
back was merely discomfited from opening his garage door.  
Evidence also exists which indicates that if the veteran had 
some form of pre-existing back injury, as the veteran was 
still fit for duty, any residuals from the injury would be 
minimal, as was stated by a VA examiner in July of 2000.  
Based upon this evidence, the Board finds insufficient 
evidence to hold that veteran had a pre-existing herniated 
disc prior to his service related injury in June 1993.  As a 
result, apportionment of the veteran's original 20 percent 
rating is not supported the evidence of record.  To the 
extent that this decision increases the veteran's evaluation 
to its original 20 percent, this appeal is granted.

Having determined that the veteran is due a 20 percent 
evaluation for his herniated disc, the Board now addresses 
the issue of whether the veteran's injury warrants an 
evaluation in excess of 20 percent under diagnostic codes 
applicable to the veteran's disability.  

The veteran has a herniated disc currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 20 percent rating is assigned under Diagnostic Code 
5293 where there are moderate recurring attacks of 
intervertebral disc syndrome.  A 40 percent evaluation is 
assigned where intervertebral disc syndrome is "Severe; 
recurring attacks, with intermittent relief."  The veteran 
was diagnosed with narrowing of the intervertebral spaces in 
June 1993 after his initial service related injury.  However, 
the veteran's current medical status is most accurately 
portrayed by his most recent examination.  The veteran's VA 
examination of April 2000 showed mild retrolisthesis, mild 
vertebral spondylosis, and early sclerotic changes at L5-S1 
apophyseal joints bilaterally.  This symptomatology is not so 
advanced that it is encompassed by the language of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which requires that for 
assignment of the next higher 40 percent rating, 
intervertebral disc syndrome must be "severe; recurring 
attacks, with intermittent relief."  As a result, a higher 
evaluation under Diagnostic Code 5293 is not warranted at 
this time.

Throughout the veteran's past examinations, he has 
demonstrated limitation of motion of the lumbar spine.  This 
makes 38 C.F.R. § 4.71a, Diagnostic Code 5292 for application 
in this veteran's case.   Diagnostic Code 5292 is also 
applicable via 38 C.F.R. § 4.71a, Diagnostic Code 5003 
because the veteran has been diagnosed as having 
osteoarthritic changes in the lower spine.  Diagnostic Code 
5292 assigns a 20 percent disability where limitation of the 
lumbar spine is moderate.  The next higher 40 percent 
evaluation is assigned where limitation of the lumbar spine 
is severe.  In the veteran's April 2000 VA examination, his 
active range of motion of the lumbar spine was flexion of 40 
degrees, extension of 15 degrees, and left and right side 
bend both of 25 degrees.  While the veteran demonstrated 
limitation of motion, this limitation cannot be deemed severe 
within the meaning of 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  In this regard, the Board notes that the veteran 
experienced pain only at the end range with forward bending 
and side-bending to the left and right.  There was no muscle 
guarding, splinting, or spasm of the paravertebral muscles.  
Extension was pain free.  Femoral stretch was negative 
bilaterally.  Straight leg raise was through 75 degrees on 
the left with posterior thigh pain only from 70 degrees 
though 75 degrees.  Muscle stretch reflexes were +2 symmetric 
at the patellar tendons, hamstrings, and Achilles tendons 
bilaterally. . Neurologic evaluation of the lower extremities 
revealed no evidence of muscle wasting or weakness.  There 
was no local tenderness on palpation.  As a result, the 
veteran's current 20 percent disability rating under 
Diagnostic Code 5293 would not be increased by application 
Diagnostic Code 5292 to his current limitation of motion.

Finally, the veteran's symptomatology warrants application of 
38 C.F.R. § 4.71, Diagnostic Code 5295.  This Diagnostic Code 
assigns a 20 percent rating where there is lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing motion.  The next 
higher 40 percent rating is assigned where lumbosacral strain 
is "Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion."  In the veteran's April 2000 VA examination, 
the examiner noted that the veteran stood with a level pelvis 
and normal spinal alignment.  This does not meet the rating 
criteria standard that addresses a listing of the whole spine 
to the opposite side.  The examiner reported the veteran 
experienced pain only upon the end range of forward bending.  
This cannot be said to meet the rating criterion, which 
requires marked limitation of forward bending in standing 
position.  The veteran demonstrated a limitation of motion on 
left and right side bends, but this falls short of the rating 
code criterion, which addresses loss of lateral motion.  The 
veteran was able to walk on toes and heels without 
difficulty, and walked with a symmetric gait.  This clearly 
falls short of the rating code criterion that addresses 
abnormal mobility on forced motion.  As a result, the 
veteran's current 20 percent evaluation under Diagnostic Code 
5293 would not be increased by application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 to the veteran's disability.

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss due to pain or weakness is demonstrated.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  In the veteran's April 2000 VA 
examination, the veteran stated that his pain was 
approximately 4 out of a possible 10, with 10 being the 
highest amount of pain.  He stated that this level of pain 
increased with lifting, bending, and some forms of twisting.  
The Board also notes that the veteran had pain only upon end 
range forward and lateral bending, and that he is able to 
walk with a normal gait, and on heel to toe, without 
difficulty.  Though the Board has considered granting a 
higher evaluation due to pain and/ or weakness in this case, 
the Board finds, given the veteran's current symptomatology, 
application of a higher rating based upon functional loss due 
to pain is not warranted at this time.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
herniated disc, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The Board has also applied all 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his herniated disc 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  In reaching its decision, the Board has 
considered the letter from the veteran's employer which 
stated the veteran had missed 56 hours of work due to 
injury/illness in approximately the last year.  Even were all 
of the 56 hours of work the veteran has missed in the last 
year attributed to his herniated disc, this would not rise to 
the level of marked interference with employment that is 
contemplated by 38 C.F.R. § 3.321(b)(1).  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 20 percent rating for a herniated disc 
at L5-S1 is hereby granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

